Citation Nr: 1044646	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to October 
2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In her March 2009 substantive appeal (VA Form 9), the Veteran 
indicated that she wished to be scheduled for a Board hearing 
before a Veterans Law Judge sitting at the RO.  Similarly, in her 
representative's March 2009 communication, he reported that the 
Veteran is requesting a Travel Board hearing concerning her 
ongoing appeal.  To date, the Veteran has not been scheduled for 
such a hearing.  The Board notes that she indicated that she 
lived and worked in Kuwait; however, such does not moot her 
request for a hearing before a Veterans Law Judge.  Therefore, a 
remand is necessary in order to afford the Veteran her requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


